Order filed February 28, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00072-CV
                                   ____________

             ZENTECH, INC. AND RAMESH MAINI, Appellants

                                        V.

                          S. RAO GUNTER, Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-80281

                                   ORDER

      This is an appeal from a judgment signed October 10, 2018. Appellant
timely filed a post judgment motion. The notice of appeal was due January 8, 2019.
See Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on January
22, 2019, a date within 15 days of the due date for the notice of appeal. A motion
for extension of time is necessarily implied when the perfecting instrument is filed
within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997). Appellant did not file a motion to extend time to file the notice of appeal.
While an extension may be implied, appellant is still obligated to come forward
with a reasonable explanation to support the late filing. See Miller v. Greenpark
Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th
Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                                PER CURIAM